Citation Nr: 1108936	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the Veteran's son, S.R.C., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from February 1951 to February 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran's claim was previously before the Board in April 2009.  After finding the presence of new and material evidence, the Board reopened the Veteran's claim of whether the Veteran's son, S.R.C., was entitled to recognition as a helpless child on the basis of permanent incapacity for self-support.  The Board subsequently remanded the Veteran's claim for additional evidentiary development, to include asking the Veteran to provide pertinent treatment records pertaining to his son from S. Roman-Gonzalez, M.D. and C. Vargas-Quinones, M.D., asking the Veteran to provide pertinent educational records pertaining to his son, and obtaining Social Security Administration (SSA) records pertaining to his son.  The requested SSA records were obtained, but unfortunately, another remand is required.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At issue in this case is the Veteran's claim for recognition of his son, S.R.C., as a helpless child on the basis of permanent incapacity of self-support.  The Veteran has asserted that S.R.C., who was born in May 1981, became permanently incapable of self-support prior to reaching the age of 18.  

The Veteran submitted two statements from medical doctors in support of this contention.  A statement from Dr. Vargas-Quinones dated December 2006 indicated that the Veteran's son, S.R.C., was permanently disabled from work since 1995 due to low back pain; dextroscoliosis, Grade 10, T8-L1; major depression, anxiety, herniated discs, and bipolar disorder.  In February 2007, Dr. Roman-Gonzalez stated that the Veteran's son, S.R.C., became a helpless child due to "disabilities" before he turned 18 years old.  Unfortunately, neither opinion was supported by a rationale for these conclusions.

Social Security Administration (SSA) records associated with the claims file showed that the Veteran's son, S.R.C, had scoliosis and depression prior to reaching age 22.  An administrative decision dated September 2006, however, found that S.R.C. was not disabled at any time within the meaning of applicable regulations prior to May 2003, the date he turned age 22.  

The Board notes that relevant educational records are included in the information provided by SSA.  Educational assessments performed in April 1988, August and September 1991, and October 1995 revealed that the S.R.C. experienced delays in reaching linguistic and psychological developmental milestones and he received medical treatment for vision problems, muscle spasms, scoliosis, and nasal allergies.  The Veteran's functioning was described as "average low," the equivalent of mild mental retardation.

A psychological assessment performed in August 1999, shortly after S.R.C's 18th birthday indicated that the Veteran had early childhood developmental delays as well as learning difficulties.  In particular, it was noted that the Veteran failed the second and fourth grades.  He had difficulty writing and attended a special education program, but he was able to perform summer job programs in 1997 and 1998 (i.e., maintenance jobs and stage construction).

In order to establish entitlement to recognition as the helpless child of the service member, it must be shown in this case that S.R.C. was permanently incapable of self support by reason of mental or physical defect as of his 18th birthday.  See 38 C.F.R. § 3.356(a) (2010).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The rating criteria applicable to disabled service members are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2010).  

The principal factors for consideration under 38 C.F.R. §3.356 (2010) are:

(1)  The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self- support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self- support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self- support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self- support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993). In other words, for purposes of initially establishing helpless child status, the appellant's child's condition subsequent to his or her 18th birthday is not for consideration.  If the individual in question is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.  However, if a finding is made that an individual was permanently incapable of self-support as of his or her 18th birthday, then evidence of that person's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the information and evidence needed to substantiate a claim for recognition as a helpless child on the basis of permanent incapacity of self-support, a retrospective opinion is required to determine whether the Veteran's son, S.R.C., became permanently incapable of self-support at the age of 18 based on the criteria outlined immediately above.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also, Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

As the Board finds that a remand is necessary for the reason discussed immediately above, it will afford the Veteran another opportunity to identify any and all outstanding treatment and/or educational records pertaining to S.R.C. that are not already of record, including but not limited to private records from Drs. Vargas-Quinones and Roman-Gonzalez.  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all treatment and/or educational records pertaining to his son, S.R.C., that are not already of record, including but not limited to private treatment records from C. Vargas-Quinones, M.D. and S. Roman-Gonzalez, M.D.  If the Veteran identifies outstanding pertinent treatment and/or educational records pertaining to this claim, request that he provide or authorize VA to obtain these records on his behalf.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

The Veteran should also be asked to provide a detailed description of S.R.C.'s daily activities and how S.R.C.'s disabilities incapacitate him such that he should be considered a helpless child on the basis of permanent incapacity for self-support before reaching age 18.  The Veteran should also indicate whether S.R.C. is married.

2.  After the above development is completed, schedule the Veteran's son, S.R.C., for a VA examination to determine whether S.R.C, at the age of 18, was permanently incapable of self-support as a result of his disabilities.  The Veteran and S.R.C. should be advised that the failure to report for a VA examination, without good cause, may have adverse consequences on the current claim.

The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to indicate whether it is at least as likely as not (i.e., 50 percent or greater possibility) that S.R.C.'s disabilities rendered him permanently incapable of self-support at the age of 18.  If possible, the examiner should indicate what employment limitations, if any, would have existed at age 18.  

If the examiner determines that S.R.C. is (and has been) capable of self-support, the examiner is asked to discuss the evidence that establishes that S.R.C. is capable of self-support with particular attention to his industrial and employment capabilities, if any.  If the examiner determines that S.R.C. was permanently incapable of self-support at the age of 18, the examiner is then asked to express an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that there was improvement sufficient to render S.R.C. capable of self-support after age 18.  The examiner must provide a complete rationale for any stated opinion. 

3.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



